Citation Nr: 0415714	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  97-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from June to November 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the New 
York, New York RO, which denied service connection for 
bilateral hearing loss.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Bilateral hearing loss was first noted many decades after 
discharge from service and is not the result of an in-service 
disease or injury.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131,1137 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in April 2003.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  

In a statement dated in January 1998, the veteran reported 
that Dean Berman, D.O., a specialist in hearing, had told him 
that his hearing loss "may very well" be related to 
exposure to artillery during service.  The veteran's 
statement constitutes medical hearsay, and is not competent 
evidence of a link between current hearing loss and service.  
Robinette v. Brown, 8 Vet. App. 69, 77 (2003).  However, VA 
has an obligation to advise the veteran to obtain a statement 
from Dr. Berman that links the current hearing loss to 
service.  Id, at 77-80.  This notice was provided in the 
April 2000 VCAA letter, which invited the veteran to submit 
opinions from treating physicians as to the link between his 
claimed disability and service.

These actions have complied with VA's duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

I.  Factual Background

A review of the veteran's service medical records reflects 
normal hearing on audiometric testing during his separation 
examination in November 1963.

A November 1993 private hearing aid evaluation reveals that 
the veteran reported a hearing problem for the past 10 to 15 
years.  It was noted that the veteran attributed his hearing 
problem to artillery fire during service.  He also indicated 
that the hearing loss had not been progressive.  Audiometric 
testing revealed hearing loss in both ears, worse in the 
right.  

During VA examination in September 1996, the veteran reported 
impaired hearing since noise exposure in service.  He also 
reported that he had purchased a hearing aid 10 years ago.  
On examination he was found to have asymmetrical 
sensorineural hearing loss.

A December 1996 report from Audrey Eisenstadt, M.D., reflects 
that the veteran had been referred by Dr. Berman, to undergo 
a magnetic resonance imaging (MRI) study to evaluate 
decreased hearing and possible acoustic neuroma.  The 
diagnostic impression was sinusitis with no intracranial 
pathology or evidence of acoustic neuroma.  

Records from Dr. Berman dated in December 1996 and January 
1997, show that the veteran was diagnosed with sensorineural 
hearing loss, worse in the right ear.  Dr. Berman commented 
that his hearing loss was due to loud noise exposure.  It was 
recommended that the veteran minimize any noise exposure.  

On VA audiometric examination in May 2003, the veteran 
complained of decreased hearing acuity, worse in the right 
ear, since service.  He indicted that his hearing loss had 
been progressive.  Audiometric testing revealed pure tone 
thresholds in the right ear of 85, 100, 105, 105, and 105 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 104.  Pure tone thresholds in the left ear were 35, 
40, 65, 75, and 70 decibels at the same frequencies.  The 
average pure tone threshold for the left ear was 63.  Speech 
recognition scores were 32 percent in the right ear and 70 
percent in the left ear.  The examiner indicated that 
audiological test results were inconsistent.  

On further VA examination in May 2003, the veteran complained 
of hearing loss, right ear greater than the left.  He 
reported that he had a history of artillery-type noise 
exposure during service.  He denied any history of ear 
infections or ear surgery.  The veteran related that he had 
no history of occupational noise exposure after his service 
separation.  Physical examination of the veteran's ears 
reflected no abnormalities.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  

The examiner concluded, after review of the claims folder, 
that since the veteran's service separation examination 
reflected audiometric testing within normal limits, it was 
opined that it was more likely that the veteran's current 
hearing loss was not related to noise exposure during 
service.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Where there is 
a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The veteran contends that he developed bilateral high 
frequency sensorineural hearing loss as a result of his 
exposure to acoustic trauma during military service.  He 
stated that he served in field artillery during service in 
the National Guard in the late 1950's and early 1960's.  He 
reports that this was the only loud noise exposure he 
experienced during his lifetime, and that following service 
he worked in an administrative business.

The veteran's DD 214, confirms that his specialty during 
service was in basic field artillery.  Additionally, he is 
competent to report exposure to loud noises in service.

There is also no dispute that the veteran currently has a 
hearing loss recognized as a disability for VA purposes.  

However, there is dispute as to whether the current hearing 
loss is related to service.  The history noted on the VA 
examinations could be read as reporting a continuity of 
symptomatology since service.  However, such a reading is 
contradicted by the veteran's report in November 1993, that 
he had noticed hearing loss only during the previous 10 to 15 
years; and by his report in April 2003, that hearing loss 
"symptoms were not immediately noticeable at the time of my 
discharge."  These statements weigh the evidence against a 
finding that there was a continuity of symptomatology 
following service.

Even if a continuity of symptomatology were demonstrated, 
service connection would require competent medical evidence 
establishing that the claimed hearing loss is related to a 
disease or injury in service.  See Charles v. Principi, 16 
Vet App 370 (2002) (holding that although a continuity of 
symptomatology had been demonstrated, a medical examination 
was needed to obtain a competent opinion as to the link 
between the claimed disability and service).

In this regard, while a private physician noted that the 
veteran's hearing loss was due to noise exposure, there was 
no specific finding that such noise exposure occurred during 
the veteran's five month period of active service, or during 
training with the National Guard.  Conversely, the 2003 VA 
examiner reviewed the veteran's entire claims file and 
determined that there was no clinical relationship between 
his period of active military service and his current 
bilateral hearing loss.  Thus, no competent medical evidence 
or opinion has been provided which shows a medical 
relationship between the veteran's period of active service 
and subsequent hearing loss disability first noted several 
decades after his separation from service.  


While the veteran has expressed the view that his current 
hearing loss is due to his active duty service, as a layman 
without medical training, he is not competent to offer an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, his contentions in this 
regard have no probative value.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

Given that the veteran's service medical records contain no 
findings referable to a hearing loss disability, that a 
continuity of symptomatology has not been shown, that the 
first post-service evidence of bilateral hearing loss is 
dated in 1993, many years after his 1963 discharge from 
active duty, and that the only competent opinion is against 
service connection; the Board finds that the weight of the 
evidence is against the claim.  Hence, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



